DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1, 3, 5, 16, 17 are amended, claims 2, 4, 7, 9-12, 20 are original, Claims 6, 8, 13-15, 18-19 are cancelled.
Claim 17 is listed as original, however claim 17 is amended.

Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Election/Restrictions
Applicant's election with traverse of Invention I, Claims 1-12 in the reply filed on 08/13/2022 is acknowledged.  The traversal is on the ground(s) that “all invention groups are searchable within class A01K/87 … and comprise the same features.”  This is not found persuasive because the inventions have divergent subject matter and would require searches with different search queries and different areas individual to each invention in a scope outside of merely the class “A01K87”.
For example, the method of manufacture is not the sole requirement for manufacture of the rod, as a method of manufacture for the rod of claim 1 could be manufactured in a materially different process, such as by winding prepreg sheets to create the tubular segments, or coupling the coupler by a wire in the tip segment.
The method of manufacture can create a materially different product, such as a product without a wire in the tip segment, or one without positioning guides.
Additionally a search for Invention I would require more text and image searches for the particulars of the invention’s structure, such as the positioning guides and wire tip segments, which would not be required of the method.
The inventions each have divergent subject matter as described above. Additionally, they would require different fields of search. Invention I would require an image search to look for the structural details. Invention II would require an in-depth text search of areas utilizing collapsible rods, in order to find the particular steps and methods which are outlined in the claims, in addition to text-searching other related areas such as tents, collapsible walking sticks, collapsible furniture rods, etc. Invention III would require search in manufacturing classifications and additionally would require text searches in the making and production of such rods, rather than the collapsible nature of their use. 
The requirement is still deemed proper and is therefore made FINAL.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tightener from claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites a tightener, but this is not shown in the drawings. The specification [0065] states a tightening mechanism may be used such as a gear or crank in the base segment, however it is unclear how this structure is meant to interact or engage with the structure of the base segment since it is not shown. The claim has been examined as best understood, such that a prior art reference with a suitable device meant for applying tension to the inner cord would read on this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180027788 A1) to Abel in view of (US 2705015 A) to Langlais.
In regards to claim 1, Abel teaches a collapsible fishing rod comprising:
(a) a plurality of segments (Abel; hollow rod sections 102) for forming a body of the collapsible fishing rod (Abel; 100), the plurality of segments including at least a base segment for forming a base portion (Abel; bottom section 106) of the collapsible rod and a tip segment (Abel; top section 104) for forming a tip section of the collapsible rod, with each segment of the plurality of segments coupled to each immediately adjacent segment of the plurality of segments (Abel; FIG 2); 
(b) a coupler (Abel; coupling line 302, or 302, 304 in combination) for coupling each segment of the plurality of segments to each immediately adjacent segment of the plurality of segments, wherein the coupler is biased to apply a force to hold the plurality of segments in a formed position and to urge the plurality of segments into a formed position from a collapsed position (Abel; [0029] the coupling line used to bias the rod sections by applying tension to pull the sections towards each other to retain the sections in the extended configuration); 
(c) one or more positioning guides (Abel; ferrule 114) for guiding adjacent segments into the formed position from the collapsed position (Abel; [0025] where the ferrule is arranged to align adjacent rod sections 102 when the rod sections are coupled together in the extended configuration) one of the one or more positioning guides coupled to at least one mating end of each pair of mateable mating ends of the plurality of segments (Abel; [0025] where the ferrule 114 is coupled to at least one end of the one or more of the rod sections 102), wherein in the formed position, the plurality of segments are aligned end-to-end to form a rod (Abel; FIG 2).

    PNG
    media_image1.png
    524
    611
    media_image1.png
    Greyscale

	Abel fails to explicitly teach (d) a wire in the tip segment, connected at a distal end to the tip segment and connected at the wire’s proximal end to the coupler by an anchor.
	Langlais teaches (d) a wire (Langlais; clip 18 which can be made of wire Col 3 lines 60-63) in the tip segment (Langlais; in tip section 15), connected at a distal end to the tip segment (Langlais; connection is distal with respect to where the cord connects with the loop, connected to either side of the tip section 15) and connected at the wire’s proximal end to the coupler by an anchor (Langlais; connection is proximal with respect to where the cord connects with the loop, the anchor being the loop portion of 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abel such that it further has a wire and anchor to connect the coupler to the tip segment as taught by Langlais. The motivation for doing so would be to secure the coupler within the hollow rod segments such that it does not come loose.
	

In regards to claim 2, Abel as modified by Langlais teaches the collapsible fishing rod of claim 1 wherein each segment of the plurality of segments is hollow with at least one of the mating ends being open (Abel; [0027] each of the rod sections 102 are hollow, with a line passed through the rod, indicating the ends are open to allow the line to pass through).

In regards to claim 3, Abel as modified by Langlais teaches the collapsible fishing rod of claim 2 wherein the coupler comprises a cord (Abel; coupling line 302 or coupling line 302 and 304 in combination, [0028] where the coupling line may comprise a cord) with a first end coupled to the base segment and a second end coupled to the tip end (Abel; [0029] where the coupling line attaches to the handle portion 108 and butt end 110, and coupled to the top section 104) and the cord passing through the at least one open mating end (Abel; [0029] the coupling line 302 passing through each of the rod sections 102) and being under elastic tension when the collapsible fishing rod is in the formed position and increased elastic tension when the collapsible rod is in the collapsed position (Abel; [0029] where the cord is tensioned to hold the rod in the formed position, and [0030] where the tension allows the sections to align and come together to extend. Tension of this cord would naturally be increased when folded down in order to bias the rod in the extended position).

In regards to claim 4, Abel as modified by Langlais teaches the collapsible fishing rod of claim 3 wherein the coupler (Abel; coupling line 302, or 302, 304 in combination) is comprised of a plurality of materials (Abel; [0032] the coupling line 302 can be made of a plurality of materials either connected in parallel or seires) with a central portion comprising a cord comprised of a material with a relatively larger elasticity (Abel; [0031] elastic material, such as synthetic rubber) than a material comprising an end portion of the coupler coupled to the tip end (Abel; [0033] where the coupling line 302 can attach to a leader line 304, which is coupled to the top section 104 [0034], and the leader line being made of nylon material for a stiffness to be threaded. Nylon has a lower elasticity than synthetic rubber).

In regards to claim 10, Abel as modified by Langlais the collapsible fishing rod of claim 2 further comprising a spring (Abel; [0032] where the coupling line 302 may be attached to a tensioning device such as a spring) coupled to an interior portion of at least one segment of the plurality of segments (Abel; the spring located in the butt end 110 of the handle portion 108) and wherein the coupler comprises at least one cord, the cord having a first end coupled to an end of the spring (Abel; [0032] multiple lines in parallel or in series, therefore attached end-to-end) and the cord passing from the interior portion of the at least one segment to an interior of an adjacent segment of the plurality of segments and having a second end coupled to a segment of the plurality of segments (Abel; [0029] the coupling line 302 is threaded through each rod section 102, through the handle portion 108 and butt end 110 and through to the top section 104)  such that the spring is under spring tension when the collapsing rod is in the collapsed position and biased to pull the collapsed rod from the collapsed position into alignment in the formed position (Abel; since the spring is part of the coupling line, it would be held in tension in order to bias the rod to an extended position [0032] where the spring is the tensioning device).

In regards to claim 11 as best understood, Abel anticipates the collapsible fishing rod of claim 1 wherein the coupler comprises a plurality of couplers (Abel; [0032] multiple lines in parallel or in series).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180027788 A1) to Abel as modified by (US 2705015 A) to Langlais as applied to claim 1 above, in further in view of (US 4960144 A) to Wheatley.
In regards to claim 5, Abel as modified by Langlais teach the collapsible rod of claim 1, but fails to teach wherein wire comprises a double ended hook having a first hooked end for hooking a loop of the coupler and having a second hooked end hooking on tip segment.
Wheatley teaches wherein wire (Wheatley; wire 38 in FIG 4) comprises a double ended hook (Wheatley; 38 having two hooked ends) having a first hooked end for hooking a loop of the coupler (Wheatley; lowermost hook of 38 which connects to coupler 42) and having a second hooked end hooking on tip segment (Wheatley; uppermost hook of 38 which connects to 44 on the tip of the segment, see FIG 4).

    PNG
    media_image2.png
    364
    319
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the wire of Abel as modified by Langlais such that it has two hooked ends which connect to the coupler and the tip segment as taught by Wheatly. The motivation for doing so would be to provide a wire which can be easily replaced, thus allowing the cord to also be easily replaced.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180027788 A1) to Abel as modified by (US 2705015 A) to Langlais as applied to claim 1 above, in further in view of (US 6557572 B2) to Lah.
In regards to claim 7, Abel as modified by Langlais teaches the collapsible fishing rod of claim 1, but fails to teach wherein the positioning guide comprises a tapered end coupled to a second mating end of each pair of mateable mating ends for inserting into a first mating end for guiding the second mating end into the first mating end and for establishing a coupling resistant to bending forces.
Lah teaches a positioning guide (Lah; end 61) comprises a tapered end (Lah; slanted part 62) coupled to a second mating end (Lah; at the end of 60) of each pair of mateable mating ends for inserting into a first mating end (Lah; inserted into the end at 70) for guiding the second mating end into the first mating end and for establishing a coupling resistant to bending forces (Lah; the connection having the tapered end inserted into a flared end, where one pole is inside another would be resistant to bending forces due to the added resistance provided by the two ends).

    PNG
    media_image3.png
    351
    461
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abel as modified by Langlais such that the connection between one end of one pole and a second end of a second pole comprises a tapered end to help position the rods into place, such as taught by Lah. The motivation for doing so would be to easily insert one rod into another so that the rods come together more seamlessly when they extend, as well as provide mechanical strength due to the joint connection.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180027788 A1) to Abel as modified by (US 2705015 A) to Langlais as applied to claim 3 above, in view of (US 4212126 A) to Barnett.
In regards to claim 9, Abel as modified by Langlais teaches the collapsible fishing rod of claim 3, an intermediate segment positioned between the base segment and the tip segment in the formed position (Abel; any of 102 between 108 and 104), but fails to explicitly teach it further comprising a ringed insert coupled to an interior of an intermediate segment, and the ringed insert comprising a low friction material and having an aperture through the low friction material, the ringed insert shaped and positioned to hold the cord away from an interior wall of the intermediate segment.
Barnett teaches a ringed insert (Barnett; each of 17 in FIG 6) coupled to an interior of an intermediate segment (Barnett; interior of 2), and the ringed insert comprising a low friction material (Barnett; see Abstract) and having an aperture through the low friction material (Barnett; passageway 17A), the ringed insert shaped and positioned to hold the cord away from an interior wall of the intermediate segment (Barnett; see Abstract and the line 9 held away from the interior when passed through each of 17).

    PNG
    media_image4.png
    164
    357
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abel as modified by Langlais such that it has ringed inserts to decrease the friction against the interior line or cord, such as taught by Barnett. The motivation for using this sort of line guide configuration would be to prevent wear and tear against the line by decreasing the friction against it and ensuring the cord lasts longer.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180027788 A1) to Abel as modified by (US 2705015 A) to Langlais as applied to claim 1 above, in further view of (US 20090293339 A1) to Bartholomew.
In regards to claim 12, Abel as modified by Langlais teaches the collapsible fishing rod of claim 1, but fails to teach it further comprising a tightener coupled to the base segment and the coupler for adjusting the elastic tension in the coupler.
Bartholomew teaches a tightener (Bartholomew; adjuster 110) coupled to the base segment (Bartholomew; see FIGs 1 and 2) and the coupler (Bartholomew; tension member 130) for adjusting the elastic tension in the coupler (Bartholomew; [0029] where the adjuster 110 is used to create more tensile force on the tension member 130, thus adjusting the tension).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a tightener as taught by Bartholomew in the device of Abel as modified by Langlais. The motivation for doing so would be to provide a user control over the tension applied to the device, allowing one to more easily collapse the rod of Abel or put the rod of Abel into an extended position. The tightener could also be used to increase tension on an elastic piece which may have become deformed due to excess use, preventing a user from needing to replace it immediately.

Response to Arguments
Applicant's arguments filed 08/13/2022 have been fully considered but they are not persuasive. 
In particular, applicant argues that claim 12 is clear as originally filed since “The specification describes the options to use a gear or crank, which we submit are simple and common mechanical devices known to the skilled person. Both of these devices are well understood to turn about an axis and so draw in the cord to tighten thereabouts.”
The examiner respectfully disagrees. The lack of drawings for a tightener makes the claimed language unclear, since it is unclear how structures such as a gear or crank should be used in relationship with other structures of the instant application’s device, such as the cord, anchor, or base segment. A drawing would represent to one of ordinary skill how applicant’s invention is intended to work and function, since the relationship of the structural pieces would be represented such that one of ordinary skill could make and/or use the invention.
Though the examiner acknowledges applicant’s statement that gears and cranks are well known within the art, it is not clear based on the drawings how this well known feature works with the rest of applicant’s device. 

Applicant has not submitted any arguments in regards to the 102/103 rejections but has stated that the features from claim 5 have been incorporated into claim 1 using the wording of claim 17. Examiner respectfully notes that it is the entirety of the limitations of original claim 5 in the claim set dated 10/11/2020 which were indicated as allowable only if all of the limitations were incorporated into the independent claim 1. Applicant incorporated some features but did not incorporate all of the limitations of claim 5, therefore currently amended claim 1 is not found to be allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647